Citation Nr: 1011064	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-26 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $4,117.00.



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1969 to September 
1971. 
 
This matter is before the Board of Veterans' Appeals (Board) 
from a July 2007 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  Overpayment in the amount of $4,117.00 resulted solely 
from the actions of the Veteran; there was no fault on the 
part of VA.  He failed to timely report a marriage and 
spouse's income while receiving non-service connected pension 
benefits. 
 
2.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended. 
 
3.  The Veteran did not change his position to his detriment, 
and there was no reliance on these VA benefits that resulted 
in relinquishment of a valuable right or incurrence of a 
legal obligation.
4.  The waiver of the debt would involve unjust enrichment to 
the Veteran as his household income after remarriage resulted 
in income far exceeding pension limits.
5.  Financial hardship is not demonstrated.
 
CONCLUSION OF LAW
The recovery of the overpayment of VA disability compensation 
benefits in the amount of $4,117.00 is not against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Court has determined that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, 
information necessary for the instant Board decision is of 
record.

Analysis

The Committee on Waivers & Compromises determined that there 
was no fraud, misrepresentation, or bad faith on the 
Veteran's part with respect to the creation of the 
overpayment at issue.  The Board agrees. 
 
In cases where there is no fraud, misrepresentation, or bad 
faith on the Veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a). 
 
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 
 
The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  In this regard, the Board 
notes that in August 2006 the Veteran remarried.  An updated 
Eligibility Verification Report indicating the Veteran's 
spouse's income was not received until June 2007.  The 
information was properly handled by the RO and the Veteran's 
pension was terminated because the Veteran became ineligible 
for the benefit on September 1, 2006 due to additional 
household income from his wife's salary.  The Veteran's 
pension was changed to a disability compensation award at 
that time as this conferred an additional benefit for the 
Veteran.

The Veteran was notified of his debt various ways to include 
in an August 2007 letter, a November 2007 letter which 
indicated a repayment plan, a July 2007 decision concerned 
the Veteran's claim for a waiver of the debt, and a September 
2008 SOC. 

The Veteran has submitted a Financial Status Report dated 
June 2007 indicating that he had a net monthly income over 
expenses of $1,855.00.  The Veteran indicated in a Financial 
Status Report dated August 2007 that he had a net monthly 
income over expenses of $641.00.  It's unclear how the 
Veteran's expenses increased so dramatically from June to 
August as his rent and food were indicated as unchanged.  The 
Board additionally notes that in a May 2008 rating decision, 
the Veteran's award for posttraumatic stress disorder with 
alcohol dependency increased from 30 percent to 100 percent 
effective May 23, 2007.  Thus, as of June 1, 2007, the 
Veteran received at least an additional $2,269.00 monthly in 
VA benefits.

The Veteran requested in an August 2007 letter that $75.00 
per month be withheld.  The Veteran additionally indicated 
that he thought The American Legion had submitted information 
concerning his remarriage and financial status and that the 
RO misled him that he would get additional monies from 
service connection claims and that he would get back pay.  

The Board notes that a November 2007 letter to the Veteran 
indicated that $389.00 was withheld from the November 1, 2007 
benefit payment; $304.00 from the December 1, 2007 benefit 
payment; and $99.00 per month would be withheld beginning 
January 1, 2008 which would make a three year repayment plan 
for the Veteran.  
 
The Board has concluded that the RO correctly discontinued 
pension benefits because of the Veteran's remarriage and 
additional household income and that the Veteran was duly 
notified of the debt.  In summary, the Veteran is at fault in 
this case as he indicated in an August 2007 letter that he 
was aware of the necessity of informing the RO of his 
remarriage and additional income.  There is no information in 
the claims file that would indicate that the Veteran 
submitted this information to The American Legion prior to 
June 2007.  
 
In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board finds that collection 
would not defeat the purpose of the benefit.  The Veteran was 
in receipt of benefits to which he was not entitled due to a 
change in his household income which allowed his monthly 
household bills to be covered by his wife's income rather 
than by his VA pension.  The Veteran's loss of pension 
benefits was remedied by entitlement to VA compensation 
benefits which greatly increased during the period in which 
the debt was recovered.  There is no indication that the 
Veteran's reliance on VA benefits resulted in relinquishment 
of another valuable right.  Thus, this element of equity and 
good conscience is not in the Veteran's favor.

Concerning possible unjust enrichment, failure to make 
restitution would result in unfair gain to the debtor, the 
Board finds that the Veteran would be unjustly enriched by 
waiver of the debt.  Unjust enrichment of the Veteran would 
result if the government was not repaid for the period of 
pension benefits to which the Veteran was not entitled. 
 
The Board has also considered whether the Veteran would 
experience undue financial hardship if and when forced to 
repay the debt at issue.  As indicated, the debt has already 
been repaid almost in its entirety.  The financial 
information submitted by the Veteran indicated that he had 
more than enough money to live on at the time of the 
repayment and he has submitted no further evidence of 
financial hardship.  Additionally, the Veteran was granted 
100 percent compensation benefits from May 2007, which 
further increased the Veteran's income above that initially 
indicated in the Financial Verification Report.  Based on the 
reported income and expenses, the Board believes that 
recoupment of this debt did not cause financial hardship. 
 
In summary, the Board has considered the elements of equity 
and good conscience. It has concluded that the negative 
evidence outweighs the positive evidence and that the facts 
in this case do not demonstrate that the recovery of the 
overpayment is against equity and good conscience.  
Accordingly, waiver of the debt is denied.


ORDER

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $4,117.00 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


